Case 1:20-cv-05148-KAM-RML Document 21 Filed 12/10/20 Page 1 of 2 PageID #: 145




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MONIKA MAGDI MIKHAIL,
                                                 Case No.: 1:20-cv-05148-KAM-RML
                       Plaintiff,

          -against-                              STIPULATION AND
                                                 PROPOSED ORDER EXTENDING TIME
  EXPERIAN INFORMATION                           TO STRIKE AFFIRMATIVE DEFENSES
  SOLUTIONS, INC., GENESIS FS CARD
  SERVICES, INC., and TRANS UNION
  LLC,

                      Defendant(s).


          IT IS HEREBY stipulated and agreed by and between Plaintiff and Defendant Experian
 Information Solutions, Inc. (“Experian”) that the time allowed to bring a motion moving to strike
 affirmative defenses pursuant to Federal Rule of Civil Procedure 12(f)(2) be extended such that a
 motion to strike affirmative defenses may be brought at any time prior to the close of fact
 discovery. This stipulation has no bearing on parties other than Plaintiff and Experian.


 Dated:    December 10, 2020



  /s/ Ashley D. Burman                           /s/ Adam G. Singer

  Ashley D. Burman                               Adam G. Singer
  JONES DAY                                      LAW OFFICE OF ADAM G. SINGER, PLLC
  250 Vesey Street                               One Grand Central Place
  New York, New York 10281                       60 E. 42nd Street, Suite 4600
  212.326.3823                                   New York, NY10165
  Counsel for Experian Information               212.842.2428
  Solutions, Inc.                                asinger@adamsingerlaw.com
                                                 Counsel for Plaintiff
Case 1:20-cv-05148-KAM-RML Document 21 Filed 12/10/20 Page 2 of 2 PageID #: 146




  SO ORDERED.


  ________________________________
  The Honorable Kiyo A. Matsumoto,
  U.S.D.J.
